Citation Nr: 0718982	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  06-21 606A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in an October 23, 1986 
decision denying service connection for a back disability.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


FINDINGS OF FACT

1.  The moving party in this case served on active duty from 
December 1948 to August 1949 and from November 1949 to June 
1955.

2.  The moving party failed to adequately set forth the 
alleged CUE, or errors, of fact or law in the October 1986 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

Initially, the Board notes that while it has considered the 
possible application of the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA), the case of Livesay v. Principi, 15 Vet. 
App. 165 (2001) held that the VCAA did not apply to motions 
for CUE. Consequently, the Board finds that further 
development is not warranted in this matter under the VCAA 
or on any other basis.

II.	Clear and Unmistakable Error

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error. It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error. Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.

(b) Record to be reviewed. -- (1) General. Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -- (1) Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The rules further require:

(b) Specific Allegations Required:  The motion must set 
forth clearly and specifically the alleged CUE, or errors, 
of fact or law in the Board decision, the legal or factual 
basis for such allegations, and why the result would have 
been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which 
fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to filing 
under this subpart. (38 C.F.R. § 20.1404(b)).

The October 23, 1986 Board decision noted that the issue of 
service connection for a back disability was previously 
before the Board and denied in January 1981 and March 1985.  
It was also noted that the first decision found that the 
back symptomatology experienced during service was acute, 
transitory, and resolved without residuals.  It was also 
found that the veteran's current back condition, including 
arthritis first radiographically identified in October 1979, 
was not related to service.  It was noted that the second 
Board decision found that the additional evidence submitted 
was insufficient to establish a different factual basis.

The October 1986 Board decision found that additional 
evidence of record did not establish a new factual basis for 
entitlement to service connection for a back disability.  It 
was noted that the additional evidence submitted confirmed 
that the disorder was first manifested many years after the 
veteran's separation from active duty and was not related to 
the acute and transitory in-service symptomatology which had 
resolved.  The Board concluded that a reasonable basis on 
which to grant service connection for the disability claimed 
was not raised by the facts of the record.

In January 2005, VA received a statement from the veteran 
that in 1986 the BVA looked at the claim and noted that his 
back had been injured and gave him a 60 percent total non 
service pension for the same injury.  The veteran stated 
that if VA would connect all the information in the record, 
then CUE would be seen.

To the extent that the moving party contends that the 
October 1986 Board decision was not properly based on the 
available evidence of record, any general non-specific 
allegation of error, is insufficient to satisfy this 
requirement under Rule 1404(b).

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2006), the 
motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2006) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2006).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.


